Per Curiam.

We dismiss Richard’s appeal. Richard did not file a timely appeal from the February 28, 1995 court of appeals judgment revoking his in forma pauperis status for the future filing of original actions in that court. See S.Ct.Prac.R. II(2)(A)(1).
Richard’s Civ.R. 60(B) motion for relief from judgment did not extend the time for him to appeal the 1995 judgment. “A Civ.R. 60(B) motion for relief from judgment cannot be used as a substitute for a timely appeal or as a means to extend the time for perfecting an appeal from the original judgment.” Key v. Mitchell (1998), 81 Ohio St.3d 89, 90-91, 689 N.E.2d 548, 549; State ex rel. Durkin v. Ungaro (1988), 39 Ohio St.3d 191, 192, 529 N.E.2d 1268, 1269. Richard’s claims concerning the propriety of the 1995 court of appeals judgment could have been raised in a timely appeal from that judgment. And to the extent that Richard is claiming newly discovered evidence to support his Civ.R. 60(B)(5) claim, Civ.R. 60(B)(5) cannot be used in this manner. Strack v. Pelton (1994), 70 Ohio St.3d 172, 174. 637 N.E.2d 914, 916.
*207Based on the foregoing, we dismiss Richard’s appeal because it was not properly perfected.

Appeal dismissed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.